[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM RE: MOTION #127
In accordance with the stipulation of the parties, the court finds that as of February 1, 1993, the defendant owes the plaintiff as an arrearage due on periodic alimony the sum of $77,545.
The defendant shall discharge this obligation in the following manner:
1) The defendant shall execute a promissory note in favor of the plaintiff in the amount of the arrearage. Said note shall bear no interest. It shall provide for payments of $2500 per year, payable in installments of $1250 on January 1 and July 1 of each year until paid in full. The first payment shall be due on July 1, 1993. The entire balance shall become due upon either the sale of the defendant's current residence or his death.
2) This note shall be secured by the defendant's executing in favor of the plaintiff a mortgage on the defendant's condominium located on Hope Street, Stamford. Said mortgage shall be subject to all present outstanding mortgages. The mortgage shall contain the usual provisions used by lending institutions in Connecticut.
So Ordered
NOVACK, J. CT Page 1294